Citation Nr: 1142198	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  06-22 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1978 to July 1996.  He also served in the National Guard from July 2001 to December 2005, with various periods as active duty training (ACDUTRA) and inactive duty training (INACDUTRA) during that time.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's January 2005 claims for service connection for the issues enumerated above.  The Veteran's claims folder was subsequently transferred to the RO in St. Petersburg, Florida.

This case previously reached the Board in August 2010, at which time the Board denied the Veteran's claims for service connection.  The Veteran subsequently appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2011, the Secretary of Veterans Affairs and the Veteran, through his representative, filed a Joint Motion for Remand (Joint Motion) to vacate the Board's August 2010 decision, and requested a remand to the Board for further action.  The Joint Motion was accepted by the Court in August 2011, which ordered that the Board's July 2010 decision be vacated and remanded to the Board with further consideration consistent with the Joint Motion.

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development of the evidence is necessary.  

The Veteran has asserted that he developed diabetes mellitus when called for active duty service at the time of a pre-deployment physical in anticipation of deployment to Iraq.  See the Veteran's January 2005 claim, September 2005 statement, and June 2006 substantive appeal (VA Form 9).  He has also asserted that his diabetes mellitus is due to exposure to Agent Orange exposure.  See the Veteran's December 2005 statement.  The Veteran's representative has also asserted that the May 1996 service treatment record (STR) glucose level of 107, shortly before his July 1996 discharge, may be indicative of the onset of diabetes mellitus within one year of the Veteran's military service.  See the Veteran's representative's Brief pg. 15.

The first direct diagnosis of diabetes mellitus comes from the March 2004 service treatment record (STR), indicated as a pre-deployment examination at which the Veteran was found to be ineligible for deployment due to new onset diabetes mellitus.  The basis for this diagnosis is indicated as the finding of a glucose level of 203.  However, a September 2003 medical record indicates that the Veteran was found to have a glucose level of 203 at that time (i.e. several months prior to his March 2004 examination).  

In the August 2010 decision, the Board had concluded that the Veteran was performing INACDUTRA service at that time, and that therefore the Veteran was not entitled to service connection for any disease incurred during this period.  The Board reached this conclusion based on the August 2005 report of contact with the Veteran's unit, which indicated that the Veteran was on his "regular drill weekend" at the time of his pre-deployment examination of March 21, 2004.  However, the Joint Motion indicated that the Board had failed to consider the Veteran's orders for the period of March 21-23, 2004, which indicated that the Veteran was called for active duty for special work (ADSW) for that period.  

To be eligible for service connection, a disability must have been incurred or aggravated in line of duty in the active military, naval, or air service.  38 C.F.R. § 3.1(k) (2011).  In this regard, active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. §§ 3.6(a), (c).  Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled or died from an injury (but not disease) incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a), (d).  As such, INACDUTRA service may entitle a Veteran to service connection for injuries, but not diseases incurred while on INACDUTRA status.

Diabetes is considered a disease process and not an injury for service connection purposes.  As such, determining if the Veteran was serving in an ACDUTRA or INACDUTRA status affects his eligibility for entitlement to service connection for diabetes mellitus.  ACDUTRA service is considered as any "full time" duty performed by a member of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of the law.  38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).  Inactive duty training includes "duty (other than full-time duty)" performed by a member of the National Guard of any State, under 32 U.S.C. 316, 502, 503, 504, or 505, or the prior corresponding provisions of the law.  38 U.S.C.A. § 101(23)(C); 38 C.F.R. § 3.6(d)(4).  

In this regard, the Board notes that the Veteran has indicated that he was in the process of being "called up" to go to Iraq.  See the Veteran's December 2005 statement, June 2006 notice of disagreement (NOD).  However, the Veteran's March 2004 orders indicate that the statutory authority for his orders was authorized under 32 U.S.C.A. § 504, as such, the Veteran may be determined under the statutory guidelines above to have been on either ACDUTRA or INACDUTRA status.  The singular difference between the ACDUTRA or INACDUTRA status in the relevant language is indicated as either "full time" for ACDUTRA status or "other than full-time" for INACDUTRA status.  However, the Veteran's orders do not indicate whether or not the Veteran's service was to be considered full-time or part-time service on the date of March 21, 2004.  As noted in the Joint Motion, the AOJ contacted the Veteran's unit to request clarification as to the Veteran's status.  The Veteran's unit indicated that the Veteran was on "his regular drill weekend" at the time of his March 21 diagnosis.  

As indicated above, the Veteran contends that the fact that he was being medically reviewed prior to an anticipated deployment to Iraq and as such was in active duty status, and that his orders support this contention.  The Veteran's orders do not in any way indicate that the Veteran was on active duty, or that his duty status was ACDUTRA or INACDUTRA on March 21, 2004.  However, the Veteran's unit's statement that the Veteran was attending a "pre-deployment" examination on a regular drill weekend, but also that he was "deployed," does not fully answer whether the Veteran was in fact performing active duty service, ACDUTRA service, or INACDUTRA service, or whether his status may be indicated to have been "full time," or "other than full time."  Therefore, the AOJ must attempt to obtain all relevant documentation from the service department to resolve this issue, including the Veteran's complete service personnel records (SPRs) which may contain the relevant dates when he was performing ACDUTRA or INACDUTRA service.  

If the AOJ is unable to determine if the Veteran was considered by the service department to be on ACDUTRA or INACDUTRA status, the AOJ should attempt to determine if the Veteran was considered on "full time" or "other than full time" at the time of his March 21, 2004 diagnosis.  

Second, the Board notes that the Veteran's representative has noted that there is some evidence that the Veteran's blood sugar was elevated at the time of discharge from active duty service.  The Board notes that the Veteran's separation examination does indicate a glucose reading of 107, indicated as being in excess of the normal range of 70-105.  

Pursuant to 38 U.S.C.A. § 5103A, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  The standard for requiring a VA medical examination is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability."  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As such, the standard for a VA medical examination is quite low.  Therefore, with some relevant evidence shortly before his separation from active duty service, the Board concludes that the Veteran should be provided with a VA medical examination to review this evidence.

As the Veteran's claims for service connection for peripheral neuropathy of the upper and lower extremities and for GERD have been asserted as secondary to his claim for service connection for diabetes mellitus, the award of service connection for diabetes mellitus could impact these other claims.  Therefore, these claims are inextricably intertwined with claim for service connection for diabetes mellitus being remanded for further development.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the relevant Army National Guard records custodian, or the Veteran's Guard unit, or the National Personnel Records Center, as deemed appropriate, and obtain the following:

(A)	The Veteran's complete service personnel records regarding the Veteran's ACDUTRA and INACDUTRA periods of service, specifically, these should show whether or not the Army National Guard considered the Veteran to be on ACDUTRA or INACDUTRA status at the time of his March 21, 2004, pre-deployment examination.  If these records are unavailable or simply do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required.  

(B)	If these records do not resolve the Veteran's status at the time of March 21, 2004, specifically contact the appropriate agency and request a determination as to whether the Veteran's duty status was considered on "full time" status, or "other than full time" status at the time of his March 21, 2004, pre-deployment examination.  This may involve either a request from the agencies listed above or from the Defense Finance and Accounting System (DFAS), as appropriate.  If these records are unavailable or simply do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required.  

	Prepare a memorandum reviewing the efforts made to determine the Veteran's duty status at the time of March 21, 2004.  

2.	After obtaining all necessary relevant records, arrange for the Veteran to undergo a VA examination by an appropriate specialist to determine the history and etiology of his diabetes mellitus.  The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences on this claim.  

	The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent history.  The examiner must make clear in the report that such a review was accomplished, and should thoroughly review the Veteran's relevant medical history.  After such a review has been accomplished, the examiner should address the following issues:  

(A)	Provide a thorough review of the Veteran's history of diabetes mellitus.  This should include noting the Veteran's test indicating a glucose reading of 107 in May 1996 (shortly before his July 1996 discharge from active duty service), the September 2003 glucose reading of 203, the March 2004 diagnosis of "new onset diabetes mellitus," as well as the March 2004 VA medical treatment record indicating that the Veteran reported that he began to experience frequent urination in August 2000.  The examiner should also note the January 1992 STR indication of a family history of diabetes mellitus.

(B)	Does the May 1996 indication glucose score of 107 support the conclusion that it is at least as likely as not that the Veteran began to experience chronic diabetes mellitus during his active duty military service, or within one year of his military service from February 1978 to July 1996?

(C)	If the answer to the above is no, is at least as likely as not that the Veteran's diabetes mellitus had its onset at the time of his March 21, 2004 examination?   

(D)	Finally, irrespective of the answers of any of the previous questions, the examiner should comment on the likelihood the Veteran's current diabetes mellitus disorder is due to intercurrent causes, wholly unrelated to his military service.  

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion - such as causation, is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, the examiner should expressly indicate this and discuss why this is not possible or feasible. 

4.	Then, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claim.

5.	Finally, readjudicate the claims for service connection for diabetes mellitus in light of any additional evidence obtained since the August 2005 statement of the case (SOC).  If the Veteran's claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


